Citation Nr: 0844819	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left testicular cancer, 
to include as secondary to radio frequency radiation 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's service medical records are negative for a 
diagnosis of or treatment for testicular cancer.

2.  Testicular cancer was not initially demonstrated within 
one year after service, and it is not shown to be related to 
the veteran's military service.  

3.  The veteran did not participate in "a radiation-risk 
activity."


CONCLUSION OF LAW

Testicular cancer was not incurred or aggravated during 
active military service; nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  


Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the claimant's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the veteran; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in October 2002, advised the veteran of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  With respect to the Dingess requirements, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, there 


is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As for the veteran's claim herein, there exists no evidence 
of record substantiating incurrence of testicular cancer 
during his active duty service.  Moreover, the veteran did 
not submit evidence demonstrating a diagnosis of testicular 
cancer within one year from his discharge from active 
service.  There is also no competent medical evidence 
suggesting a link of his current condition and his military 
service.  Therefore, no medical examination is required as to 
this issue.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Court of Appeals for Veterans Claims (Court) has taken 
judicial notice that naval radar equipment emits microwave-
type non-ionizing radiation which is not subject to review 
under the ionizing radiation statute and regulations.  
38 C.F.R. § 3.309(d); Rucker v. Brown, 10 Vet. App. 67 (1997) 
(citing The Microwave Problem, Scientific American, September 
1986, Effects upon Health of 


Occupational Exposure to Microwave Radiation (RADAR), 
American Journal of Epidemiology, Vol. 112, 1980; and 
Biological Effects of Radiofrequency Radiation, United States 
Environmental Protection Agency, September 1984).  As the 
veteran's claim herein implicated radio frequency radiation 
and not ionizing radiation, his claim falls under the general 
compensation provision of 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307 (2008).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Historically, the veteran served on active duty from January 
1978 to September 2000.

After a longitudinal review of the veteran's service medical 
records, the Board finds no diagnosis of or treatment for 
testicular cancer.  These service medical records included 
the veteran's June 2000 separation examination report wherein 
no mention is made of testicular cancer or anything relevant 
thereto.  

Despite requests by the RO in letters dated in October 2002 
and December 2004, the veteran has not submitted evidence of 
the first diagnosis of his condition, or any 


other records concerning the treatment thereof.  The veteran 
has also not submitted medical evidence relevant to the 
August 15, 2002 left radical orchiectomy.  The veteran is 
advised that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If the veteran wished to fully develop his claim, he has a 
corresponding duty to assist by submitting, or requesting 
that VA obtain, the necessary medical records.  

The veteran submitted an Internet article, dated in February 
2003, from the Environmental Protection Agency titled, 
"Understanding Radiation."  The Court has consistently held 
that treatise evidence that was too generic and inconclusive 
as to the specific facts in a case was insufficient to 
establish causal link.  See Mattern v. West, 12 Vet. App. 222 
(1999); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Moreover, this article demonstrates that 
radio frequency radiation was considered non-ionizing 
radiation and does not qualify as ionizing radiation.

In a letter dated in September 2003, G.A. Broderick, M.D., 
diagnosed testes cancer; however, Dr. Broderick did not 
describe any clinical or diagnostic tests conducted to reach 
such a diagnosis.  Moreover, Dr. Broderick did not opine as 
to when the onset of the veteran's condition occurred.  Dr. 
Broderick noted that the veteran underwent an orchiectomy on 
August 15, 2002.  While apparently referring to medical 
reports from that procedure, Dr. Broderick stated that the 
veteran was assigned a diagnosis of a nonseminomatous germ 
cell tumor, stage one.  The remainder of Dr. Broderick's 
letter briefly summarized the medical literature regarding 
testicular malignancies and occupational exposure, including 
exposure to polyvinyl chlorides and xeonestrogens, but 
nothing concerning radio frequency radiation and nothing 
specific to the veteran's condition.

In a letter dated in November 2003, W.J. Maples, M.D., noted 
that the veteran was "followed for a history of a mixed 
teratoma and embryonal germ cell tumor" and 


confirmed that the veteran underwent an August 2002 
orchiectomy.  Dr. Maples opined that based on tumor models, 
"it is certainly feasible that [the veteran's tumor] had its 
onset in origin in a premalignant state several years prior 
to the actual diagnosis."  With this said however, Dr. 
Maples also stated that "it is not possible to precisely 
date the onset of the malignant condition."

In a statement dated in January 2005, the veteran stated that 
he was seeking an opinion from his primary care physician and 
that he would forward any such opinion to the RO once it 
became available.  However, the evidence of record did not 
reflect that the veteran ever submitted an opinion.  

After reviewing the veteran's claims folder, the Board finds 
that the record is without sufficient objective evidence 
supportive of a finding that his testicular cancer became 
manifest or otherwise originated during his period of active 
service.  There are no findings of testicular cancer in the 
veteran's service medical records and no post-service medical 
records to relate his testicular cancer to his military 
service.  Dr. Broderick did not opine as to the onset of the 
veteran's condition and Dr. Maples opined only that it was 
feasible that the onset occurred prior to the first 
diagnosis.  The veteran has not yet submitted evidence of the 
date of the first diagnosis, and therefore, the Board cannot 
ascertain the onset of the veteran's condition.

The Board considered the veteran's assertion that he incurred 
testicular cancer during his military service, but such 
assertions are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  In other words, the veteran's 
statements are not competent medical evidence to establish a 
causal relationship between his active duty service and his 
testicular cancer.  See Espiritu, 2 Vet. App. at 495.  
Consequently, such lay assertions of medical diagnosis or the 
etiology of a disability do not and cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the evidence does not establish that the veteran had 
testicular cancer during his military service, or that his 
current testicular cancer is otherwise related to his 
military service.  See Hickson, 12 Vet. App. at 253; see also 
Pond, 12 Vet App. at 346.  As the preponderance of the 
evidence is against the claim for service connection for 
testicular cancer, to include as secondary to radio frequency 
radiation, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for left testicular cancer, to include as 
secondary to radio frequency radiation, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


